Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 1 of 11




          EXHIBIT A
         Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 2 of 11


                      United States Department of the Interior
                                 BUREAU OF LAND MANAGEMENT
                                        Nevada State Office
                                      1340 Financial Boulevard
                                     Reno, Nevada 89502-7147
                                      http://www.blm.gov/nv

In Reply Refer To:
1278 (NV954)
                                         March 30, 2020
EFTS No. BLM-2020-00349

Via Electronic Mail

Raymond Allen
General Counsel
Burning Man Project
660 Alabama Street
San Francisco, CA 94110

Dear Raymond Allen:

This letter is in response to your March 16, 2020, letter objecting to the release of certain
information in response to FOIA request BLM-2020-00349. After reviewing your proposed
redaction in full and the explanations provided, the Department intends to release all of the
information you have proposed to be redacted because the information doesn’t meet the
definition in Exemption 4. It does not contain Commercial or Financial information nor is that
information considered confidential, specifically the incidents and population information is
typically released and has been made available to the public in previous years.

The USB drive contains our planned release to the requester.

Please note that 10 workdays after delivery of this letter we will release the record in the
attachment to the requester and, under 43 C.F.R. § 2.33(c), this letter serves as notice of this
intention.


Should you have any questions, please contact Tiffany Wilhelm, BLM Nevada’s FOIA
Coordinator at (775) 861-6552, or via email at blm_nv_foia@blm.gov.

                                                      Sincerely,
                                                                      Digitally signed by HOLLY
                                                      HOLLY           V NALL

                                                      VINALL          Date: 2020.03.27
                                                                      15:38:46 -07'00'

                                                      Holly J. Vinall
                                                      Deputy State Director
                                                      Support Services
Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 3 of 11




           EXHIBIT B
Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 4 of 11
Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 5 of 11
Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 6 of 11
Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 7 of 11




          EXHIBIT C
                 Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 8 of 11




IN REPLY REFER TO:
1278 (NV954)
EFTS No. BLM-2020-00349

Via Federal Express (Tracking Number 770030785187) and Email (blm_nv_foia@blm.gov)

March 16, 2020
Tiffany Wilhelm
BLM Nevada’s FOIA Coordinator
Bureau of Land Management
1340 Financial Blvd.
Reno, NV 89502-7147
      Re: Objection to FOIA Request by David John Skelton;
          Control No. 2020 - 00349; 1278 (NV954)

Dear Ms. Wilhelm:

        This letter is in response to the letter to Burning Man Project (“BMP”), dated March 4, 2020,
from Holly J. Vinall, Deputy State Director, Support Services, with reference to the FOIA control
number listed above. Thank you for notice of the February 1, 2020 Freedom of Information Act
(“FOIA”) request by David John Skelton (“Skelton”), Control No. 2020 - 00349. BMP has reviewed
the substance of Skelton’s request and the potentially responsive records (“Records”) that BLM has
identified in response to Skelton’s request.

       Please take notice that several Records contain commercial or financial information and are
confidential under 5 U.S.C. § 552(b)(4) (“FOIA Exemption 4”). Therefore, BMP hereby objects to
disclosure of the following Records.

       Ø 02022020_BMP Gross Revenue Report (2 pages) (“Revenue Report”)

       Ø SIT STAT Reports (folder containing 13 Reports, 2 pagers per Report) (“Sit Stat
         Reports”)

     Pursuant to 43 CFR § 2.23(e), BMP submits the following “detailed written statement”
summarizing BMP’s justification for withholding the subject Records from public disclosure.
        Chapter 6 of BLM’s Recreation Permit and Fee Administration Handbook H-2930-1 (Rel. 2-
300; 11/17/2014) (the “BLM Handbook”) addresses BLM’s “recordkeeping” and states, “Documents
relating to the issuance and administration of SRPs and RUPs are official government records.” (BLM
Handbook p. 6-1.) As such, the documents are subject to the Privacy Act of 1974 (5 U.S.C. § 552a)
generally, and to 43 CFR 2.56 specifically, which governs the Department of the Interior. Thus, BLM
records related to BMP’s SRP may be subject to public disclosure under FOIA.


                                                                                                        1 of 4
                Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 9 of 11




        FOIA, however, contains several exceptions that exclude certain categories of documents from
public disclosure. FOIA Exemption No. 4 protects proprietary business information from disclosure
including documents containing “[t]rade secrets and commercial or financial information obtained
from a person and privileged or confidential.” 5 U.S.C.§ 552(b)(4). FOIA Exemption 4 covers two
categories of information: (1) trade secrets; and (2) commercial or financial information, so long as the
information is either: a) privileged, or (b) confidential.

        The U.S. Supreme Court recently stated the standard for whether a third-party private
submitter’s commercial and financial information is “confidential” and exempt from public disclosure
pursuant to FOIA exemption 4. In Food Marketing Institute v. Argus Leader Media, 588 U.S. ___,
139 S.Ct. 2356 (2019), the Court overruled previous circuit court decisions holding that the objecting
party must show “substantial competitive injury” before FOIA exemption 4 applied. (Cf: Frazee v.
U.S. Forest Service, 97 F.3d 367, 371 (9th Cir. 1996); National Parks and Conservation Ass'n v.
Morton, 498 F.2d 765, 770 (D.C. Cir. 1974); CG Micro v. Defense Logistics Agency, 33 F. 3d 1109,
1112-13 (9th Cir. 1994).) Instead, the Court applied a contemporaneous understanding of the term
“confidential.” The Court held that FOIA Exemption 4 applied to information that the private
submitter customarily and actually treated as private and that the government receiving party agreed,
either expressly or impliedly, to keep private.

1.     The Subject Records Contain Commercial or Financial Information.
       The Revenue Report details BMP’s 2019 gross revenue by category and amount according to
BMP’s audited financial statements. There can be no dispute that BMP’s Revenue Report is
archetypal financial information within the scope of FOIA Exemption 4.

       Likewise, the Sit Stat reports are commercial records that BMP created and maintained for the
operation of its 2019 Burning Man Event (“Event”). BMP developed its Sit Stat Reports to capture
and communicate current operational details about the Event among BMP managers and a few
government bodies. The operational details and data points captured in each Sit Stat Report are
commercial records about the core of BMP’s Event business. Thus, the Sit Stat Reports are
commercial records according to FOIA exemption 4.

2.     BMP’s Commercial or Financial Records Are “Confidential” and Exempt from FOIA
       Disclosure Under the Recent Food Marketing Institute Decision.

        BMP hereby certifies that it does not disclose its Revenue Report or Sit Stat Reports to the
public. Likewise, the underlying information contained in a Revenue Report or a Sit Stat Report is not
routinely available to the public from other sources. BLM is the only federal or state agency that
receives BMP’s Revenue Report, and BLM requires the Revenue Report as a condition for issuing
BMP a Special Recreation Permit for its Event. BMP even restricts internal access to the Revenue and
Sit Stat Reports to senior management and professional staff. Thus, the submitting party in this case
actually keeps the subject Records private.

        BMP keeps its Revenue Report private since it contains a summary of BMP’s most sensitive
financial information. The Revenue Report not only lists BMP’s annual Event-related revenue, but it
divides the revenue into categories corresponding revenue sources. The “Ticket” revenue category is


                                                                                                            2 of 4
               Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 10 of 11




even more granular. Ticket revenue is divided into sub-categories according to ticket type and price.
Public disclosure of the Revenue Report would reveal how many tickets BMP sold across each price
category. Thus, public disclosure of the Revenue Report is tantamount to public disclosure of BMP’s
entire pricing structure, which is one of BMP’s most sensitive and private business details.

       BMP acknowledges that, as a non-profit public charity, BMP prepares and publicizes its annual
IRS Form 990 filing. But unlike the Revenue Report at issue, Form 990 does not contain Event ticket
revenue data and ticket pricing strategies, all of which appear on the face of the Revenue Report.
BMP’s Form 990 reports total revue from all sources including Event related revenue like ticket sales.
But unlike the Revenue Report, the Form 990 does not contain information that would allow the
general public to know how many Event tickets BMP sold and the price for each ticket. Form 990 also
does not quantify ancillary sources of Event-related revenue like vehicle passes and other
transportation-related revenue.

        Similarly, Sit Stat Reports are private operational documents that BMP keeps private. Sit Stat
Reports are BMP’s primary daily operational document and report key data related to BMP’s Event
production. The 2019 Sit Stat Reports at issue reflect years of business practices, innovations and
improvements that are unique to BMP’s Event. The Sit Stat Reports contain data and processes that
are commercially unique and valuable. BMP restricts public access to the Sit Stat Reports and only
shares them with BLM and local county law enforcement.

        Finally, both the Revenue Report and the Sit State Reports are the types of documents that
business and industry customarily keep secret. American Airlines does not disclose its ticket pricing
structure or daily operational logs and data points to a competitor like United Airlines. Likewise, BMP
does not make its Revenue and Sit Stat Reports available to competing event producers.

3.     BMP Produced the Subject Records Under at Least an Implied Assurance that BLM
       Would Maintain Their Confidentiality.

        According to the Supreme Court’s analysis in Food Marketing Institute, commercial and
financial information maintain their confidential status when the private party was assured that the
records would be kept private by the government. The assurance of continued confidential treatment
can be implied or inferred based on the circumstances. Food Marketing Institute, 139 S.Ct. at 2363
(“Exemption 4 would protect information that a private individual wishes to keep confidential for his
own purposes, but reveals to the government under the express or implied promise of confidentiality”)
(citations omitted) (emphasis added); accord U.S. Dept. of Justice v. Landano, 508 U.S. 165, 179
(1993) (“an implied assurance of confidentiality” may be inferred based on certain “generic
circumstances”).

        Based on the totality of circumstances, BMP could reasonably infer from BLM’s conduct that
BLM would maintain the confidentiality of the subject Records. In this case, BMP disclosed the
subject Records to a small group of government actors and only to satisfy BLM’s conditions on BMP’s
Permit. In the case of the Revenue Report, BLM is the only federal or state government body to whom
BMP produced the Record. The overall “circumstances” under which the Records were produced gave
BMP an assurance of confidentiality from BLM.




                                                                                                          3 of 4
               Case 4:20-cv-02464-HSG Document 1-1 Filed 04/12/20 Page 11 of 11




        In addition, BMP took affirmative steps to confirm that the subject Records would be kept
private. Both the Revenue Report and Sit Stat Reports contain a prominent, restrictive confidentiality
legend as follows:

           Confidential Commercial/Financial Information for Permit Acquisition Use Only
                               Not for Distribution Outside of BLM
                FOIA Exemption No. 4; 5 U.S.C. § 552(b)(4) and 43 CFR § 2.23(a)(1)

BLM received the Records with BMP’s restrictive legend and never informed BMP that the
confidentiality restriction could be ignored.

        By accepting the subject Records with a restrictive legend, including an express direction that
the Record is “Not for Distribution Outside BLM,” BLM gave BMP an assurance that the subject
records would be kept private. At a minimum, BLM’s acceptance of sensitive commercial and
financial reports marked “Confidential” and not for public distribution gave BMP at least an implied
assurance that BLM would maintain the confidentiality of the Records and the application of FOIA
Exemption 4.

        Finally, your letter asks BMP to address whether the Records can be “reasonably segregable” into
exempt and non-exempt portions. They cannot. BMP has already narrowed its objection to only two categories
of Records. The subject Records are each two-page Reports. All of the material on the two-page Reports is
confidential commercial or financial information protected under FOIA Exemption 4. Therefore, BMP does
not believe that the subject Records can be redacted or segregated into confidential and non-confidential
documents.

        Thank you again for the opportunity to assert BMP’s objections to disclosure of BMP’s Revenue Report
and Sit Stat Reports in response to the February 1, 2020, Skelton FOIA request.


                                             Sincerely,




                                             Raymond Allen
                                             General Counsel




                                                                                                          4 of 4
